IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-21168
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

KEVIN REESE BROWN,

                                         Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-00-CR-396-1
                      --------------------
                        October 26, 2001

Before WIENER, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Kevin Reese Brown appeals his guilty-plea conviction for

being a felon in possession of a firearm possessed in and

affecting interstate commerce, in violation of 18 U.S.C.

§§ 922(g)(1) and 924(a)(2).   He contends that the factual basis

to which he pleaded was insufficient to support the interstate

commerce element of a § 922(g)(1) offense and that this court

should reconsider its jurisprudence regarding the

constitutionality of § 922(g)(1) in light of Jones v. United



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 00-21168
                               -2-

States, 529 U.S. 848 (2000), and United States v. Morrison, 529

U.S. 598 (2000).

     “This court has repeatedly emphasized that the

constitutionality of § 922(g)(1) is not open to question.”    See

United States v. De Leon, 170 F.3d 494, 499 (5th Cir.), cert.

denied, 528 U.S. 863 (1999).   The cases cited by Brown are

distinguishable and do not affect this determination.

Consequently, the judgment of the district court is AFFIRMED.